NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             OCT 22 2012

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 11-10659

              Plaintiff - Appellee,              D.C. No. 2:06-cr-00434-MCE-1

  v.
                                                 MEMORANDUM*
JOSEPH JOHN GEORGE SCANIO,

              Defendant - Appellant.


                   Appeal from the United States District Court
                      for the Eastern District of California
                  Morrison C. England, District Judge, Presiding

                           Submitted October 17, 2012**
                             San Francisco, California

Before: BEA and HURWITZ, Circuit Judges, and SESSIONS, District Judge.***

       After pleading guilty to possessing child pornography, Joseph Scanio was

sentenced to a prison term and eight subsequent years of supervised release. The

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
              The Honorable William K. Sessions, III, United States District Judge
for the District of Vermont, sitting by designation.
conditions of release provided that, absent permission from his probation officer,

Scanio could not associate with known felons or engage in contact with minors.

      After an evidentiary hearing, the district court held that Scanio had violated the

terms of his release. The court revoked the release and sentenced Scanio to six

months in prison, to be followed by eighty-seven months of supervised release.

      Scanio argues that the district court erred in finding that he had unauthorized

contact with minors and associated with known felons. He also challenges the six

month prison term. We affirm.

      1. Scanio admittedly attended a party at a skating rink together with a number

of children. Scanio chose to be in the close presence of these children, and therefore

engaged in “contact” with them. See United States v. Musso, 643 F.3d 566, 571 (7th

Cir. 2011); United States v. Johnson, 446 F.3d 272, 281 (2d Cir. 2006). His probation

officer did not grant Scanio permission to attend this party. The officer’s failure to

object to Scanio driving his daughter to skating practice was not blanket permission

to attend all events involving children at the rink.

      2. Scanio admitted that he repeatedly corresponded with persons he knew to

be imprisoned felons. That correspondence constitutes forbidden association. United

States v. King, 608 F.3d 1122, 1128 (9th Cir. 2010).

      3. The district court did not abuse its discretion by revoking supervised release


                                           2
and imposing a six month prison term. The court expressly considered the factors in

18 U.S.C. § 3553(a) in imposing the sentence, which was in the middle of the

applicable Guidelines range.


      AFFIRMED.




                                        3